DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All amendments to the claims filled on 6/15/2021 have been entered and the action follows:

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant argues that “Independent claim 1 is amended herein to recite, inter alia, “displaying, on a display device interfaced with the computing device, an icon on or near a head of the individual at the geographic location in the physical area, wherein the icon is specifically associated with the matched one of the plurality of predetermined gestures.”
In a context of claim 1, and in certain exemplary embodiments, an optical imaging device (e.g., Security camera) captures video data of a physical area including one or more individuals. For example, a security camera at a restaurant captures video data of a particular area of the restaurant including customers. A processing device detects a physical gesture performed by one of the individuals based on movement of the individual and, using the captured video data, identifies a geographic location of the individual in the physical area and transits a notification message to a computing device including at least the geographic location and the gesture. The processing server then matches the detected physical gesture to one of a plurality of predetermined gestures. For example, if the individual is customer at a restaurant, and he/she uses a gesture that mimics writing a checkmark (e.g., to indicate that he/she would like his/her check), this gesture is matched to the same gesture from a plurality of predetermined gestures, e.g., stored in a database. The processing server then sends a notification message to a
computing device including at least the geographic location and the matched gesture (e.g., gesture mimicking writing a checkmark).
A display device then displays an icon on or near a head of the individual at the geographic location in the physical area. In particular, based on the notification received from the processing server, the displayed icon is specifically associated with the matched gesture from the plurality of predetermined gestures. Thus, different gestures result in different displayed icons. For example, if the customer mimicked writing a checkmark, an icon may be displayed on or near the customer on the display device that indicates that the customer wants his/her bill. 
Another gesture would result in a different icon. As a result, when the customer makes a gesture, the employee can “see” that the customer made a gesture and what the gesture was for.
Applicant respectfully submits that Ofake and Fujimura do not disclose or suggest each and every feature of amended independent claim 1.”, (see Remarks pages 7 and 8).  

Examiner respectfully disagrees, firstly “customer at a restaurant, and he/she
uses a gesture that mimics writing a checkmark”, and “if the customer mimicked writing a checkmark, an icon may be displayed”, is not claimed in claims.  
And, furthermore, the claimed limitations are disclose and taught by the reference and detailed in the rejection as follows:
Reference Otake discloses method for facilitating customer service interactions through gesture recognition (see figure 1B and Abstract), comprising:
capturing, by an optical imaging device interfaced with a processing server, video data of a physical area, the physical area including one or more individuals, (see figure 1B, cameras 100 taking images/video of the physical area 1 including individuals 3);
detecting, by a processing device of the processing server, a physical gesture performed by an individual of the one or more individuals based on movement of the individual across multiple frames of the captured video data, (see figure 6A, numerical 207 a hand wave is detected “a physical gesture”);
identifying, by the processing device of the processing server, a geographic location of the individual in the physical area using at least the captured video data, (see figure 6A, numerical 611 and 612 for the geographic location of the individual in the physical area);
[matching, by the processing device of the processing server, the detected physical gesture to one of a plurality of predetermined gestures]; 
transmitting, by a transmitter of the processing server, a notification message to a computing device including at least the geographic location and the matched one of the plurality of predetermined gestures, (see figure 6A, numerical 60 the screen, paragraph 0028 last two lines, and paragraph 0080, for a notification); and 
displaying, on a display device interfaced with the computing device, an icon on or near a
head of the individual at the geographic location in the physical area, wherein the icon is
specifically associated with [the matched one of the plurality of predetermined gestures], (see figure 1, numerical 400 display device, figure 6A, numerical 60 the screen on the display showing 601 and 207 as the icons of the geographic location and the gestures respectively, and pargraph 0080 and 0081 for the description for the ion presentation), as claimed.  
And, reference Fujimura teaches matching, by the processing device of the processing server, the detected physical gesture to one of a plurality of predetermined gestures, wherein the icon is specifically associated with the matched one of the plurality of predetermined gestures, (see paragraph 0046, wherein ……a gesture matching module 145 accesses a gesture database for comparing “matching”…….. with the candidate image “the detected physical gesture to one of a plurality of predetermined gestures” …….) as claimed.  
Therefore, all the rejections stand.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Otake (US Pub. 2019/0236377) in view of Fujimura et al (US Pub. 2005/0271279).  
With respect to claim 1, Otake discloses method for facilitating customer service interactions through gesture recognition (see figure 1B and Abstract), comprising:
capturing, by an optical imaging device interfaced with a processing server, video data of a physical area, the physical area including one or more individuals, (see figure 1B, cameras 100 taking images/video of the physical area 1 including individuals 3);
detecting, by a processing device of the processing server, a physical gesture performed by an individual of the one or more individuals based on movement of the individual across multiple frames of the captured video data, (see figure 6A, numerical 207 a hand wave is detected “a physical gesture”);
identifying, by the processing device of the processing server, a geographic location of the individual in the physical area using at least the captured video data, (see figure 6A, numerical 611 and 612 for the geographic location of the individual in the physical area);
[matching, by the processing device of the processing server, the detected physical gesture to one of a plurality of predetermined gestures]; 
transmitting, by a transmitter of the processing server, a notification message to a computing device including at least the geographic location and the matched one of the plurality of predetermined gestures, (see figure 6A, numerical 60 the screen, paragraph 0028 last two lines, and paragraph 0080, for a notification); and 
displaying, on a display device interfaced with the computing device, an icon on or near a
head of the individual at the geographic location in the physical area, wherein the icon is
specifically associated with [the matched one of the plurality of predetermined gestures], (see figure 1, numerical 400 display device, figure 6A, numerical 60 the screen on the display showing 601 and 207 as the icons of the geographic location and the gestures respectively, and pargraph 0080 and 0081 for the description for the ion presentation), as claimed.  
However, Otake fails to disclose matching, by the processing device of the processing server, the detected physical gesture to one of a plurality of predetermined gestures, wherein the icon is specifically associated with the matched one of the plurality of predetermined gestures, as claimed.  
matching, by the processing device of the processing server, the detected physical gesture to one of a plurality of predetermined gestures, wherein the icon is specifically associated with the matched one of the plurality of predetermined gestures, (see paragraph 0046, wherein ……a gesture matching module 145 accesses a gesture database for comparing “matching”…….. with the candidate image “the detected physical gesture to one of a plurality of predetermined gestures” …….) as claimed.  
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem gesture and computer interaction using image analysis.  The teaching of Fujimura to compare the gestures with the database or predetermined gestures can be incorporated in to Otake system as it sates in paragraph 0031 the action determination unit analyzes an action of a person such as a template image registered in advance in the database, for suggestion.  And, modification to the system yields a human computer interaction based on computer recognition of gestures (see Fujimura paragraph 0002), for motivation.       

With respect to claim 2, combination of Otake and Fujimura further discloses notification message includes an image of the physical area, and the geographic location is indicated in the image of the physical area, (see Otake, figure 6A, and paragraph 0080) as claimed.

Claims 9 and 10 are rejected for the same reasons as set forth in the rejections for claims 1 and 2, because claims 9 and 10 are claiming subject matter of similar scope as claimed in claims 1 and 2 respectively.    

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Otake (US Pub. 2019/0236377) in view of Fujimura et al (US Pub. 2005/0271279) as applied to claim 1 above, and further in view of A wearable social interaction aid for children with autism, by Washington.
With respect to claim 4, combination of Otake and Fujimura discloses all the limitations as claimed and as rejected above in claim 1.  However, they fail to explicitly disclose display device is an augmented reality display device configured to display an icon at the geographic location in the physical area using augmented reality, as claimed.  
Washington in the same field of art of displaying icons discloses display device is an augmented reality display device configured to display an icon at the geographic location in the physical area using augmented reality, (see figure 3, the google glasses and the display of the word Happy as icon on them), as claimed.  
 It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the references as they are analogous because they are solving similar problem gesture and computer interaction using image analysis.  The teaching of Washington to have a display system that can be worn as an augmented reality display such as google glasses can be incorporated in to the Otake and Fujimura as an display of Otake in figure 1, 400, for suggestion and modification yields the predicted results and furthermore, gives minimally obtrusive social real time cues (see introduction of Washington) for motivation.  

Claim 12 is rejected for the same reasons as set forth in the rejections for claim 4, because claim 12 is claiming subject matter of similar scope as claimed in claim 4.  

Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Otake (US Pub. 2019/0236377) in view of Fujimura et al (US Pub. 2005/0271279) as applied to claim 1 above, and further in view of Baumberger et al (US Pub. 2016/0378939).
With respect to claim 6, combination of Otake and Fujimura discloses all the limitations as claimed and as rejected above in claim 1.  However, they fail to explicitly disclose storing, in a service database of the processing server, a plurality of service profiles, wherein each service profile includes at least a geographic area in the physical area and a service provider identifier, as claimed.
Baumberger teaches storing, in a service database of the processing server, a plurality of service profiles, wherein each service profile includes at least a geographic area in the physical area and a service provider identifier, (see paragraph 0086 wherein ……control 104 “storing” ….gestures and the corresponding actions to trigger “service profiles” can be stored in user profile…., also paragraph 0096, ….. control 104 can associate the user to a particular device according to an area “physical area”….) as claimed.
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the references as they are analogous because they are solving similar problem gesture and computer interaction using image analysis.  The teaching of Baumberger to store service profiles and the geographic location in a database can be incorporated in to the Otake and Fujimura as disclose in Otake a processor 200 see figure 1 which has memory, for suggestion and modification yields a system that translate a user input in to an appropriate command, (see Baumberger paragraph 0001) for motivation.   

With respect to claim 7, combination of Otake, Fujimura and Baumberger further discloses the computing device is associated with a service provider corresponding to the service provider identifier included in a service profile where the included geographic area contains the geographic location, (see Otake paragraphs 0081-0083) as claimed.

With respect to claim 8, combination of Otake, Fujimura and Baumberger further discloses each service profile further includes a service status, and the notification message further includes the service status, (see otake paragraph 0081-0083 the flashing or the blinking display shows the service status, in paragraph 0082) as claimed.

Claims 14-16 are rejected for the same reasons as set forth in the rejections for claims 6-8, because claims 14-16 are claiming subject matter of similar scope as claimed in claims 6-8.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415.  The examiner can normally be reached on Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIKKRAM BALI/Primary Examiner, Art Unit 2663